DETAILED ACTION
            
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-32, 38-49, 54-56 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chen US patent 9,843,146). 
Regarding claim 26, Chen discloses a power distribution unit, comprising: a housing (10) an outlet module  (40), comprising a recessed surface (30): a plurality of outlets (40), each of said plurality of outlets comprising: a core  (42 or 46) projecting away from said recessed surface, each said core configured to connect to at least one of a first type of electrical connector plug or a second type of electrical connector plug, each core comprising: a plurality of apertures (44) configured to receive mating terminals (131, 132, 133) associated with both the first type of electrical connector plug and the second type of electrical connector plug; and a plurality of electrical terminals each disposed in an associated one of said plurality of apertures; and a wall projecting 
	Regarding claim 27, Chen discloses each said wall extends around an entirety of its respective said core (42 or 46).
Regarding claim 28, Chen discloses each said wall has at least one of a first surface which is sized and adapted, in conjunction with the respective said core (42 or 46), to accommodate said first type of electrical connector plug (131. 132, or 133), or another surface which is sized and adapted to accommodate, in conjunction with the respective said core (46), said second type of electrical connector plug (131, 132, or 133).
Regarding claim 29, Chen discloses each said wall is sized to accommodate an exterior surface of said first type of electrical connector plug (131, 132, or 133). 
Regarding claim 30, Chen discloses said first type of electrical connector plug is an IEC C14 connector plug (see abstract).
Regarding claim 31, Chen discloses each said wall is sized to accommodate at least one of an exterior surface of said first type of electrical connector plug (131, 132, or 133) or an interior surface of said second type of electrical connector plug (131, 132, or 133).
Regarding claim 32, Chen discloses each said wall is sized to accommodate an interior surface of said second type of electrical connector plug (131, 132, or 133).
Regarding claim 38, Chen discloses said outlets (40) comprise all outlets of said power distribution unit.

Regarding claims 40, 54 Chen discloses an unobstructed space between each adjacent pair of said outlets (40).
Regarding claims 41, 55, Chen discloses at least said recessed surface at 41 and each said core (42 or 46) comprise a unitary body.
Regarding claims 42, 56, Chen discloses each core (46 or 40) and its associated wall is comprised of separate components.
Regarding claim 43, Chen discloses an outlet module (10), comprising: a recessed surface; and a plurality of outlets (40), each of said outlets comprising: a core  (42) projecting away from said recessed surface (41), each said core configured to connect to at least one of a first type of electrical connector plug (131, 132, 133) or a second type of electrical connector plug, each said core comprising: a plurality of apertures configured to receive mating terminals associated with both the first type of electrical connector plug (131, 132, 133) and the second type of electrical connector plug; and a plurality of electrical terminals each disposed in an associated one of said apertures; and a wall projecting away from said recessed surface and having an interior profile substantially congruent with an exterior profile of said core (142). 
Regarding claim 44, Chen discloses a sidewall surrounding said plurality of outlets (40).
Regarding claim 45, Chen discloses each said wall extends around an entirety of its respective said core (40).

Regarding claim 47, Chen discloses each said wall is sized to accommodate an exterior surface of said first type of electrical connector plug (131, 132,133).
Regarding claim 48, Chen discloses said first type of electrical connector plug is an IEC C14 connector plug (see abstract).
Regarding claims 49, Chen discloses each said wall is sized to accommodate an interior surface of said second type of electrical connector plug (131, 132,133).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-37, 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US patent 9,843,146) in view of Oliveira (Pub. No. US 2014/0098969 A1).
Regarding claims 33-38, 53, Chen discloses said second type of electrical connector plug, but fails to explicitly disclose the electrical connector plug or the interior surface  is an IEC C20 connector plug. Oliveira discloses the electrical connector plug 
Regarding claims 38, 53, Chen and Oliveira disclose each of said apertures is T-shaped (see fig. 1-9).

                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                             	          08/14/2021